Title: New Fables, 2 January 1770
From: Franklin, Benjamin
To: 


The first ascription of these fables to Franklin was by Verner Crane, and his evidence is conclusive. When the second and third fables were composed, as distinct from published, is impossible to say; the genesis of the first goes back almost two years, although in the intervening period it changed considerably.
 
NEW FABLES, humbly inscribed to the S——y of St——e for the American Department.
FABLE I.
A Herd of Cows had long afforded Plenty of Milk, Butter, and Cheese to an avaricious Farmer, who grudged them the Grass they subsisted on, and at length mowed it to make Money of the Hay, leaving them to shift for Food as they could, and yet still expected to milk them as before; but the Cows, offended with his Unreasonableness, resolved for the future to suckle one another.
  FABLE II.
An Eagle, King of Birds, sailing on his Wings aloft over a Farmer’s Yard, saw a Cat there basking in the Sun, mistook it for a Rabbit, stoop’d, seized it, and carried it up into the Air, intending to prey on it. The Cat turning, set her Claws into the Eagle’s Breast; who, finding his Mistake, opened his Talons, and would have let her drop; but Puss, unwilling to fall so far, held faster; and the Eagle, to get rid of the Inconvenience, found it necessary to set her down where he took her up.
  FABLE III.
A Lion’s Whelp was put on board a Guinea Ship bound to America as a Present to a Friend in that Country: It was tame and harmless as a Kitten, and therefore not confined, but suffered to walk about the Ship at Pleasure. A stately, full-grown English Mastiff, belonging to the Captain, despising the Weakness of the young Lion, frequently took it’s Food by Force, and often turned it out of it’s Lodging Box, when he had a Mind to repose therein himself. The young Lion nevertheless grew daily in Size and Strength, and the Voyage being long, he became at last a more equal Match for the Mastiff; who continuing his Insults, received a stunning Blow from the Lion’s Paw that fetched his Skin over his Ears, and deterred him from any future Contest with such growing Strength; regretting that he had not rather secured it’s Friendship than provoked it’s Enmity.
